     Case 2:19-cv-00445-KWR-KRS Document 109 Filed 12/28/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO


CHRISTINE LUCERO, as Next Friend
to DAN LUCERO

                              Plaintiff,

v.                                                               No. 2:19-cv-00445-KWR-KRS

CITY OF CLOVIS POLICE DEPARTMENT et al.,

                              Defendants.


                  ORDER ADOPTING MAGISTRATE JUDGE’S
             PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

       THIS MATTER is before the Court on the Magistrate Judge’s Proposed Findings and

Recommended Disposition (“PFRD”) (Doc. 104), in which the Magistrate Judge recommended

granting Plaintiff’s Motion for Sanctions (Doc. 80).

       Plaintiff’s Motion for Sanctions was referred to the Magistrate Judge to conduct hearings

and recommend an ultimate disposition of the Motion in accordance with 28 U.S.C. §

636(b)(1)(B), (b)(3), and Fed. R. Civ. P. 72(b). (Doc. 92). The Magistrate Judge held a hearing

on the Motion for Sanctions on December 1, 2020 and filed his PFRD on December 2, 2020

recommending: (1) granting Plaintiff’s Motion for Sanctions (Doc. 80); (2) imposing default

judgment against Defendants; and (3) awarding Plaintiff attorney fees associated with briefing

the Motion for Sanctions. (Doc. 104 at 7-8). The parties were notified that written objections to

the PFRD were due within fourteen days. Id. at 8. No objections have been filed and the

objections deadline of December 16, 2020 has passed. Appellate review of these findings is

therefore waived. See United States v. One Parcel of Real Prop., 73 F.3d 1057, 1059-60 (10th
     Case 2:19-cv-00445-KWR-KRS Document 109 Filed 12/28/20 Page 2 of 2




Cir. 1996). Failure to object to the PFRD also waives the right to de novo review by the district

court. See id. at 1060; Thomas v. Arn, 474 U.S. 140, 149-150 (1985). Nevertheless, the Court

reviewed the record of the case and agrees with the Magistrate Judge that the factors set forth in

Ehrenhaus v. Reynolds, 965 F.2d 916, 921 (10th Cir. 1992) weigh in favor of imposing default

judgment against Defendants for failing to meet their discovery obligations and comply with the

Court’s orders.

       IT IS THEREFORE ORDERED that:

       1. The Magistrate Judge’s Proposed Findings and Recommended Disposition (Doc. 104)

           is ADOPTED;

       2. Plaintiff’s Motion for Sanctions (Doc. 80) is GRANTED and DEFAULT

           JUDGMENT is entered in favor of Plaintiff and against Defendants;

       3. Plaintiff is awarded attorney fees incurred in connection with preparing and litigating

           the Motion for Sanctions (Doc. 80), and Plaintiff shall file an itemization of fees for

           the Court’s consideration within two weeks of the entry of this Order; and

       4. This case is referred to Magistrate Judge Kevin R. Sweazea, in accordance with the

           provisions of 28 U.S.C. §§ 636(b)(1)(B), (b)(3), and Fed. R. Civ. P. 72(b), to conduct

           a jury trial on the question of damages pursuant to Fed. R. Civ. P. 55(b)(2).

       IT IS SO ORDERED.




                                                 2
